   Case 1:20-cv-00169-JCG Document 36      Filed 05/03/21   Page 1 of 55




           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                           )
MARMEN INC., et al.,                       )
                                           )
                  Plaintiffs,              )
                                           )
      and                                 )  Consol. Court No. 20-00169
                                           )
WIND TOWER TRADE COALITION,                ) PUBLIC VERSION
                                           )
                  Consolidated Plaintiff,  ) Business Proprietary Information
                                           ) (BPI) Denoted by Brackets [ ] on
      v.                                   ) Pages 17, 18, 38, and 41.
                                           )
UNITED STATES,                             )
                                           )
                  Defendant,               )
                                           )
      and                                  )
                                           )
WIND TOWER TRADE COALITION., et al.,       )
                                           )
                  Defendant-Intervenors.  )
__________________________________________)


           DEFENDANT’S RESPONSE TO PLAINTIFFS’ RULE 56.2
      MOTIONS FOR JUDGMENT UPON THE AGENCY RECORDRECORD


                                           BRIAN M. BOYNTON
                                           Acting Assistant Attorney General



                                           JEANNE E. DAVIDSON
                                           Director



                                           REGINALD T. BLADES, JR.
                                           Assistant Director
    Case 1:20-cv-00169-JCG Document 36   Filed 05/03/21    Page 2 of 55




OF COUNSEL:                              JOSHUA E. KURLAND
KIRRIN A. HOUGH                          Trial Attorney
NATALIE M. ZINK                          U.S. Department of Justice
Attorneys                                Commercial Litigation Branch
Office of the Chief Counsel              P.O. Box 480
for Trade Enforcement & Compliance       Ben Franklin Station
U.S. Department of Commerce              Washington, D.C. 20044
Washington, D.C. 20230                   Tel: (202) 616-0477
                                         Fax: (202) 307-0972
                                         E-mail: Joshua.E.Kurland@usdoj.gov

April 30, 2021                           Attorneys for Defendant United States
            Case 1:20-cv-00169-JCG Document 36                                     Filed 05/03/21              Page 3 of 55




                                                   TABLE OF CONTENTS

STATEMENT PURSUANT TO RULE 56.2 ..................................................................................2

          I.         The Administrative Determination Under Review ..................................................2

          II.        Issues Presented for Review ....................................................................................2

STATEMENT OF FACTS ..............................................................................................................3

          I.         Commerce’s Investigation .......................................................................................3

          II.        Commerce’s Determination .....................................................................................4

SUMMARY OF THE ARGUMENT ..............................................................................................6

ARGUMENT ...................................................................................................................................7

          I.         Standard Of Review .................................................................................................7

          II.        Commerce’s Decision To Weight-Average Marmen’s Reported
                     Steel Plate Costs Across CONNUMs Is Supported By Substantial
                     Evidence And Otherwise Lawful .............................................................................9

                     A.         Legal Framework .........................................................................................9

                     B.         Commerce Reasonably Weight-Averaged Marmen’s Reported
                                Steel Plate Costs Across CONNUMs ........................................................11

                     C.         Substantial Evidence Supports Commerce’s Finding That
                                Marmen’s Steel Suppliers Do Not Charge Different Prices
                                Corresponding To Plate Thickness ............................................................15

                     D.         Commerce Reasonably Determined That Marmen’s Reported
                                Steel Plate Cost Differences Stem From The Timing Of
                                Marmen’s Sales ..........................................................................................18

          III.       Commerce’s Rejection Of Marmen’s Cost Reconciliation Worksheet Is
                     Supported By Substantial Evidence And Otherwise Lawful .................................20

                     A.         Factual Background ...................................................................................20

                     B.         Commerce’s Rejection Of Marmen’s Unsolicited New Factual
                                Information Was Within Commerce’s Discretion And Otherwise
                                Lawful ........................................................................................................22




                                                                       i
           Case 1:20-cv-00169-JCG Document 36                                    Filed 05/03/21             Page 4 of 55




          IV.        Commerce Properly Applied The Average-To-Transaction (A-T)
                     Comparison Method To Marmen’s United States Sales Based On
                     Differential Pricing Analysis .................................................................................26

                     A.         Overview Of Differential Pricing Analysis ...............................................26

                     B.         Commerce’s Application Of The A-T Method In This Case Is
                                Supported By Substantial Evidence And Otherwise Lawful .....................28

          V.         Commerce’s Date Of Sale Determination For Marmen’s Home Market
                     And United States Sales Is Supported By Substantial Evidence And
                     Otherwise Lawful...................................................................................................30

                     A.         Legal Framework .......................................................................................30

                     B.         Commerce Reasonably Determined To Use Invoice Date As The
                                Date Of Sale For Marmen’s Home Market And United States Sales ........32

                     C.         Commerce’s Determination Not To Use The Purchase Order Date
                                As The Date Of Sale Under The “Custom-Made Goods” Exception
                                Is Supported By Substantial Evidence And Otherwise Lawful .................38

          VI.        Commerce Reasonably Treated Marmen’s Home Market Sales As Sales
                     of Wind Tower Sections ........................................................................................40

                     A.         Commerce’s Decision To Rely On Marmen’s Reporting Of Its
                                Sales Of Wind Tower Sections In Canada Is Reasonable And Lawful .....40

          VII.       Commerce Lawfully Determined Not To Apply Adverse Facts Available
                     To Marmen.............................................................................................................43

CONCLUSION ..............................................................................................................................46




                                                                     ii
           Case 1:20-cv-00169-JCG Document 36                                   Filed 05/03/21             Page 5 of 55




                                                TABLE OF AUTHORITES

Cases                                                                                                                          Page(s)

Allied Tube & Conduit Corp. v. United States,
   127 F. Supp. 2d 207 (Ct. Int’l Trade 2000) ........................................................................ 33, 34

Apex Frozen Foods Priv. Ltd. v. United States,
  862 F.3d 1337 (Fed. Cir. 2017) ................................................................................................ 29

Atl. Sugar, Ltd., v. United States,
   744 F.2d 1556 (Fed. Cir. 1984) .................................................................................................. 8

Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
  467 U.S. 837 (1984) ................................................................................................................... 8

Cleo Inc. v. United States,
  501 F.3d 1291 (Fed. Cir. 2007) .................................................................................................. 8

Consol. Edison Co. of N.Y. v. NLRB,
  305 U.S. 197 (1938) ................................................................................................................... 7

Consolo v. Fed. Mar. Comm’n,
  383 U.S. 607 (1966) ................................................................................................................... 7

Deacero S.A.P.I. de C.V. v. United States,
  353 F. Supp. 3d 1303 (Ct. Int’l Trade 2018) ................................................................ 23, 25, 26

Fischer S.A. Comerico v. United States,
   700 F. Supp 2d 1364 (Ct. Int’l Trade 2010) ............................................................................. 25

Fujitsu Gen. Ltd. v. United States,
  88 F.3d 1034 (Fed. Cir. 1996) ................................................................................................ 7, 9

Goldlink Indus. Co. v. United States,
  431 F. Supp. 2d 1323 (Ct. Int’l Trade 2006) .............................................................................. 8

Goodluck India Ltd. v. United States,
  393 F. Supp. 3d 1352 (Ct. Int’l Trade 2019) ................................................................ 24, 25, 26

Haixing Jingmei Chem. Prod. Sales Co. v. United States,
  335 F. Supp. 3d 1330 (Ct. Int’l Trade 2018) ..................................................................... passim

INS v. Elias-Zacarias,
  502 U.S. 478 (1992) ................................................................................................................... 7




                                                                    iii
           Case 1:20-cv-00169-JCG Document 36                                  Filed 05/03/21             Page 6 of 55




JBF RAK LLC v. United States,
  790 F.3d 1358 (Fed. Cir. 2015) .................................................................................................. 9

Mittal Steel Point Lisas Ltd. v. United States,
  548 F.3d 1375 (Fed. Cir. 2008) ............................................................................................... 31

Nakornthai Strip Mill Pub. Co. Ltd. v. United States,
  614 F. Supp. 2d 1323 (Ct. Int’l Trade 2009) ............................................................................ 31

NEXTEEL Co. v. United States,
  355 F. Supp. 3d 1336 (Ct. Int’l Trade 2019) ................................................................ 11, 13, 15

NEXTEEL Co. v. United States,
  392 F. Supp. 3d 1276 (Ct. Int’l Trade 2019) ............................................................................ 27

Nippon Steel Corp. v. United States,
  458 F.3d 1345 (Fed. Cir. 2006) ...................................................................................... 8, 29, 42

NMB Sing. Ltd v. United States,
  557 F.3d 1316 (Fed. Cir. 2009) ................................................................................................ 36

PSC VSMPO-Avisma Corp. v. United States,
  688 F.3d 751 (Fed. Cir. 2012) .................................................................................................. 24

Sahaviriya Steel Indus. Public Co. v. United States,
  714 F. Supp. 2d 1263 (Ct. Int’l Trade 2010), aff'd, 649 F.3d 1371 (Fed. Cir. 2011) ........ passim

Shandong Rongxin Imp. & Exp. Co. v. United States,
  203 F. Supp. 3d 1327 (Ct. Int’l Trade 2017) .............................................................................. 7

Thai Plastic Bags Indus. Co. v. United States,
  746 F.3d 1358 (Fed. Cir. 2014) .......................................................................................... 11, 15

Timken Co. v. United States,
  354 F.3d 1334 (Fed. Cir. 2004) .................................................................................................. 8

Timken U.S. Corp. v. United States,
  434 F.3d 1345 (Fed. Cir. 2006) .................................................................................... 24, 25, 26

Torrington Co. v. United States,
  68 F.3d 1347 (Fed. Cir. 1995) .................................................................................................... 9

United States v. Eurodif S.A.,
  555 U.S. 305 (2009) ................................................................................................................. 11




                                                                   iv
            Case 1:20-cv-00169-JCG Document 36                                     Filed 05/03/21             Page 7 of 55




Universal Camera v. NLRB,
  340 U.S. 474 (1951) ................................................................................................................. 16

Viraj Group, Ltd. v. United States,
   343 F.3d 1371 (Fed. Cir. 2003) ................................................................................................ 32

Statutes

19 U.S.C. § 1675 ............................................................................................................................. 9

19 U.S.C. § 1677(15) .................................................................................................................... 10

19 U.S.C. § 1677b .................................................................................................................. passim

19 U.S.C. § 1677e ......................................................................................................................... 44

19 U.S.C. § 1677f-1 ................................................................................................................ 27, 28

19 U.S.C. § 1677m.................................................................................................................. 44, 45

Regulations

19 C.F.R. § 351.102 ................................................................................................................ 22, 23

19 C.F.R. § 351.301 ............................................................................................................... passim

19 C.F.R. § 351.302 ...................................................................................................................... 21

19 C.F.R. § 351.401 ................................................................................................................ 30, 32

19 C.F.R. § 351.414 ...................................................................................................................... 26

Administrative Determinations

Antidumping Duties; Countervailing Duties: Final Rule,
  62 Fed. Reg. 27,296 (Dep't of Commerce May 19, 1997) ................................................. 30, 31

Certain Pasta from Italy,
  83 Fed. Reg. 63,627 (Dep't of Commerce Dec. 11, 2018) ................................................. 13, 14

Large Power Transformers from the Republic of Korea,
  82 Fed. Reg. 13,432 ( Dep't of Commerce Mar. 13, 2017) ................................................ 35, 37

Utility Scale Wind Towers from the Socialist Republic of Vietnam,
  76 Fed. Reg. 75,984 (Dep't of Commerce Dec. 26, 2012)........................................................ 37




                                                                       v
          Case 1:20-cv-00169-JCG Document 36                       Filed 05/03/21         Page 8 of 55




Utility Scale Wind Towers from Canada, Indonesia, the Republic of Korea, and the Socialist
Republic of Vietnam,
   84 Fed. Reg. 37,992 (Dep't of Commerce Aug. 5, 2019) .......................................................... 3

Utility Scale Wind Towers from Canada,
   85 Fed. Reg. 8,562 (Dep't of Commerce Feb. 14, 2020) ........................................................... 4

Utility Scale Wind Towers From Canada,
  85 Fed. Reg. 40,239 (Dep't of Commerce July 6, 2020) ........................................................ 2, 5

Wooden Bedroom Furniture from the People’s Republic of China,
 69 Fed. Reg. 67, 313 (Dep't of Commerce Nov. 17, 2004) .......................................... 40, 41, 42

Welded Carbon Steel Standard Pipe and Tube Products from Turkey,
 82 Fed. Reg. 49,179 (Dep't of Commerce Oct. 24, 2017) .................................................. 13, 14

Legislative Materials

Statement of Administrative Action accompanying the Uruguay Round Agreements Act,
  H.R. Doc. 103-316(1994), reprinted in 1994 U.S.C.C.A.N. 4040 ........................................... 30




                                                         vi
        Case 1:20-cv-00169-JCG Document 36              Filed 05/03/21     Page 9 of 55




             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                           )
MARMEN INC., et al.,                       )
                                           )
                  Plaintiffs,              )
                                           )
      and                                 )  Consol. Court No. 20-00169
                                           )
WIND TOWER TRADE COALITION,                ) PUBLIC VERSION
                                           )
                  Consolidated Plaintiff,  ) Business Proprietary Information
                                           ) (BPI) Denoted by Brackets [ ] on
      v.                                   ) Pages 17, 18, 38, and 41.
                                           )
UNITED STATES,                             )
                                           )
                  Defendant,               )
                                           )
      and                                  )
                                           )
WIND TOWER TRADE COALITION., et al.,       )
                                           )
                  Defendant-Intervenors.  )
__________________________________________)

                DEFENDANT’S RESPONSE TO PLAINTIFFS’ RULE 56.2
               MOTIONS FOR JUDGMENT UPON THE AGENCY RECORD

       Pursuant to Rule 56.2 of the Rules of this Court, defendant, the United States,

respectfully responds to the motions for judgment upon the administrative record filed by

plaintiffs, Marmen Inc., Marmen Énergie Inc., and Marmen Energy Co. (Marmen), and the Wind

Tower Trade Coalition (WTTC). Plaintiffs challenge aspects of the Department of Commerce’s

(Commerce’s) final results in its antidumping duty investigation concerning utility scale wind

towers from Canada. We demonstrate below that Commerce’s determination should be

sustained because it is supported by substantial evidence and otherwise lawful.
          Case 1:20-cv-00169-JCG Document 36               Filed 05/03/21     Page PUBLIC
                                                                                   10 of 55
                                                                                          VERSION




                            STATEMENT PURSUANT TO RULE 56.2

I.        The Administrative Determination Under Review

          The administrative determination under review is Utility Scale Wind Towers From

Canada, 85 Fed. Reg. 40,239 (Dep’t of Commerce July 6, 2020) (final determ.) (Final Results),

and the accompanying Issues and Decision Memorandum (IDM) (P.R. 192).1 The period of

investigation is July 1, 2018, to June 30, 2019.

II.       Issues Presented for Review

          1.     Whether Commerce’s weight-averaging of Marmen’s reported plate costs across

CONNUMs2 (also known as “cost smoothing”) is supported by substantial evidence and lawful.

          2.     Whether Commerce’s rejection of Marmen’s cost reconciliation worksheet is

supported by substantial evidence and lawful.

          3.     Whether Commerce’s adherence to its standard differential pricing analysis—and

consequent use of the average-to-transaction comparison method—is supported by substantial

evidence and lawful.

          4.     Whether Commerce’s decision to use invoice date as the date of sale for

Marmen’s United States and home market sales is supported by substantial evidence and lawful.

          5.     Whether Commerce’s decision to treat Marmen’s home market sales as sales of

tower sections, rather than complete towers, is supported by substantial evidence and lawful.

          6.     Whether Commerce’s decision not to apply facts available with an adverse

inference to Marmen’s sales reporting is supported by substantial evidence and lawful.




1
    “P.R.” refers to the public administrative record; “C.R.” refers to the non-public record.
2
 A CONNUM is a “control number” assigned to a group of materially identical products to
distinguish them from similar but non-identical products.



                                                   2
       Case 1:20-cv-00169-JCG Document 36             Filed 05/03/21    Page PUBLIC
                                                                             11 of 55
                                                                                    VERSION




                                  STATEMENT OF FACTS

I.     Commerce’s Investigation

       In July 2019, Commerce received an antidumping duty petition from WTTC concerning

wind towers imports from Canada, and in August 2019 Commerce initiated this investigation.

Utility Scale Wind Towers from Canada, Indonesia, the Republic of Korea, and the Socialist

Republic of Vietnam, 84 Fed. Reg. 37,992 (Dep’t of Commerce Aug. 5, 2019). Commerce

subsequently selected Marmen as the mandatory respondent. Respondent Selection Memo

(Aug. 19, 2019) (P.R. 53; C.R. 28).

       From September through October 2019, Marmen submitted timely responses to sections

A through D of Commerce’s initial antidumping questionnaire, relating to general information,

home market sales, United States sales, and cost of production (COP)/Constructed Value (CV),

respectively. Preliminary Decision Memorandum at 2 (Feb. 4, 2020) (P.R. 146) (PDM); see

generally Marmen Section A Questionnaire Response (Sept. 13, 2019) (P.R. 76; C.R. 35-38)

(Marmen AQR); Marmen Sections B, C, and D Questionnaire Response (Oct. 11, 2019) (P.R.

89-97; C.R. 40-95) (Marmen BCDQR). From October through December 2019, Marmen

responded to Commerce’s supplemental questionnaires and provided additional information

about its sales and cost of production. PDM at 2; see generally Marmen Supplemental Section D

Questionnaire Response (Dec. 6, 2019) (P.R. 114-19; C.R. 99-141) (Marmen SDQR); Marmen

Supplemental Sections A, B, and C Questionnaire Response (Dec. 11, 2019) (P.R. 120-21; C.R.

142-57) (Marmen SABCQR); Marmen Response to Question 14.g of Supplemental Section D

Questionnaire (Dec. 13, 2019) (P.R. 123-25; C.R. 158-60) (Marmen Question 14.g SDQR);

Marmen Response to Questions 24 and 29 of the Supplemental Sections A, B, and C

Questionnaire (Dec. 13, 2019) (P.R. 126-29; C.R. 161-62).




                                               3
       Case 1:20-cv-00169-JCG Document 36                 Filed 05/03/21     Page PUBLIC
                                                                                  12 of 55
                                                                                         VERSION




II.    Commerce’s Determination

       Commerce published its preliminary determination in February 2020. Utility Scale Wind

Towers from Canada, 85 Fed. Reg. 8,562 (Dep’t of Commerce Feb. 14, 2020) (preliminary

determ.) (P.R. 145). Commerce preliminarily determined that wind towers from Canada were

being, or were likely to be, sold in the United States at less-than-fair-value. Id. As part of the

preliminary determination, Commerce weight-averaged or “smoothed” Marmen’s reported steel

plate costs across its reported CONNUMs. PDM at 17. Further, Commerce applied its

differential pricing analysis to examine whether there was a pattern of export prices that differed

significantly among purchasers, regions, or time periods for comparable merchandise. Id. at 10.

Based on this analysis, Commerce preliminarily found such a pattern and that using an “average-

to-average” (A-A) sales comparison method could not account for the differences, leading it to

apply the “average-to-transaction” (A-T) comparison method in calculating Marmen’s weighted-

average dumping margin. Id. at 12.

       Also in the preliminary determination, Commerce determined to adhere to its normal

practice by using Marmen’s invoice date as the date of sale for both Marmen’s home market and

United States sales, based on Marmen’s explanation that using the invoice date was appropriate

because the quantity, price, delivery times, or other material terms of the sale may be adjusted

until the invoice is finalized. Id. at 12-13. Similarly, based on Marmen’s reporting of its

invoicing practices, Commerce accounted for Marmen’s home market sales as sales of wind

tower sections rather than whole towers. Id. at 13; see also Prelim. Analysis Memo at 1 (Feb. 4,

2020) (P.R. 148; C.R. 171) (stating that Commerce relied on Marmen’s reported data).

       In addition, prior to the preliminary determination, Commerce had requested that

Marmen submit a revised cost reconciliation stemming from a restatement of Marmen’s audited




                                                  4
        Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                  13 of 55
                                                                                         VERSION




financial statements. Commerce Second Supplemental Section D Questionnaire to Marmen at 3-

4. Questions 2-3 (Jan. 31, 2020) (P.R. 144; C.R. 169) (Commerce SSDQ to Marmen). Marmen,

however, submitted a second supplemental section D questionnaire response on February 7, 2020

that included unsolicited new factual information revising the cost reconciliation beyond the

update that Commerce requested. Commerce Rejection of New Factual Information (Feb. 25,

2020) (P.R. 160; C.R. 203) (Commerce Rejection Ltr.). Commerce thus rejected the portions of

the submission containing the unsolicited new factual information. Id.; see also Commerce

Memo re: Request to Reject Certain Documents in ACCESS (Feb. 28, 2020) (P.R. 166).

       In June 2020, Commerce published its final determination. Consistent with its

preliminary determination, Commerce continued to find that wind towers from Canada were

being dumped in the United States. Final Results, 85 Fed. Reg. at 40,239. Commerce’s final

determination also continued to weight-average or “smooth” Marmen’s reported steel plate costs

across its reported CONNUMs, with the exception of excluding one CONNUM relating to a

product for which Marmen used high-thickness plate in production. IDM at 4-6. Commerce

based its determination on record evidence demonstrating that—with the exception of that one

excluded CONNUM—the reported plate cost differences were due to factors unrelated to the

differences in the physical characteristics of the products. Id.

       Commerce in the final determination also maintained its rejection of portions of

Marmen’s February 7, 2020 second supplemental section D response as unsolicited new factual

information. Id. at 7-9. Marmen had argued that the information was corrective in nature and

thus permitted under 19 C.F.R. § 351.301(c). Id. at 7.

       Furthermore, Commerce considered Marmen’s argument that the differential pricing

analysis falsely identified a pattern of significant price differences, but ultimately continued to




                                                  5
       Case 1:20-cv-00169-JCG Document 36              Filed 05/03/21     Page PUBLIC
                                                                               14 of 55
                                                                                      VERSION




use the A-T comparison method. Id. at 10-11. Commerce determined that, on an overall basis,

68.29 percent of Marmen’s United States sales passed the Cohen’s d test, and that the A-A

method could not account for the differences because there was a greater than 25 percent change

between the margins calculated using the A-A method and the A-T method. Id. at 11.

       Commerce also maintained its use of Marmen’s invoice date as the date of sale for both

Marmen’s home market and United States sales because Marmen accurately and appropriately

reported the invoice date as its date of sale, notwithstanding WTTC’s allegations that Commerce

lacked information necessary to analyze Marmen’s sales activity and that Marmen misreported

its date of sale. IDM at 15-16. Likewise, notwithstanding WTTC’s objections, Commerce

maintained its determination that Marmen sold wind towers in sections in its home market, based

on Marmen’s section-based invoices to its home market customer. IDM at 17-18.

       Finally, contrary to WTTC’s request that Commerce apply facts available with an

adverse inference because Marmen provided incorrect and misleading questionnaire responses,

Commerce found that Marmen provided the information about its sales that Commerce requested

and did not apply adverse facts available. IDM at 19-20.

                             SUMMARY OF THE ARGUMENT

       Commerce’s determination is supported by substantial evidence and should be sustained.

Regarding Marmen’s claims, Commerce’s determination is both reasonable and lawful because

(1) Commerce appropriately smoothed Marmen’s steel plate costs based on substantial record

evidence showing substantial differences in plate costs across CONNUMs that did not stem from

differences in physical characteristics; (2) Commerce lawfully rejected the unsolicited new

factual information contained in Marmen’s revised cost reconciliation because the information

contravened Commerce’s instructions, was submitted late, was inadequately described, and was




                                                6
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                 15 of 55
                                                                                        VERSION




not sufficiently reliable for Commerce’s determination; and (3) Commerce reasonably relied on

the results of its differential pricing analysis and corresponding evidence in determining to use

the A-T comparison method. Regarding WTTC’s claims, Commerce’s determination should be

sustained because (1) Commerce reasonably weighed the evidence of changes to Marmen’s

material sales terms in identifying the invoice date as the appropriate date of sale; (2) Commerce

reasonably treated Marmen’s home market sales as sales of wind tower sections, when that was

how Marmen actually documented the sales based on customer instructions; and (3) Commerce

appropriately declined to apply adverse facts available to Marmen upon finding that Marmen had

not withheld requested information and complied with Commerce’s reporting instructions.

                                          ARGUMENT

I.     Standard Of Review

       This Court sustains any determination, finding, or conclusion by Commerce unless it is

unsupported by substantial evidence on the record, or otherwise unlawful. See Fujitsu Gen. Ltd.

v. United States, 88 F.3d 1034, 1038 (Fed. Cir. 1996) (quoting 19 U.S.C. § 1516a(b)(1)(B)).

“Substantial evidence” connotes “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197, 229

(1938). Substantial evidence may be “less than the weight of the evidence,” and the possibility

of drawing inconsistent conclusions from the record does not render Commerce’s findings

unsupported by substantial evidence. Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966).

       Indeed, when Congress entrusts an agency to administer a statute that demands inherently

fact-intensive inquiries, agency conclusions may be set aside only if the record is “so compelling

that no reasonable factfinder” could reach the same conclusion. INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992); Shandong Rongxin Imp. & Exp. Co. v. United States, 203 F. Supp. 3d 1327,




                                                 7
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                 16 of 55
                                                                                        VERSION




1338 (Ct. Int’l Trade 2017) (noting tremendous deference to Commerce’s factual findings). It is

thus improper to overturn an agency determination “simply because the reviewing court would

have reached a different conclusion based on the same record,” Cleo Inc. v. United States, 501

F.3d 1291, 1296 (Fed. Cir. 2007), and the Court will not substitute its judgment for Commerce in

choosing between two fairly conflicting views, even if it could justifiably have made a different

choice had the matter been before it de novo. Goldlink Indus. Co. v. United States, 431 F. Supp.

2d 1323, 1326 (Ct. Int’l Trade 2006). Hence, a party challenging Commerce’s determination

under the substantial evidence standard “has chosen a course with a high barrier to reversal,”

Nippon Steel Corp. v. United States, 458 F.3d 1345, 1352 (Fed. Cir. 2006) (citation omitted), and

the Court sustains Commerce’s factual determinations if they are reasonable and supported by

the record as a whole, even if evidence detracts from them. See Atl. Sugar, Ltd., v. United States,

744 F.2d 1556, 1562 (Fed. Cir. 1984).

       When the Court examines Commerce’s interpretations of the statute it administers, the

Court employs the two-pronged test established in Chevron, U.S.A., Inc. v. Natural Res. Def.

Council, Inc., 467 U.S. 837 (1984). First, the Court examines “whether Congress has directly

spoken to the precise question at issue,” and if it has, the agency and Court must comply with

Congress’s clear intent. Id. at 842-43. If, however, “the statute is silent or ambiguous with

respect to the specific issue, the question for the court is whether the agency’s answer is based on

a permissible construction of the statute.” Id. at 843. If so, “{a}ny reasonable construction of

the statute is a permissible construction,” Timken Co. v. United States, 354 F.3d 1334, 1342

(Fed. Cir. 2004) (citation and quotation marks omitted), and Commerce’s “interpretation governs

in the absence of unambiguous statutory language to the contrary or unreasonable resolution of

language that is ambiguous.” United States v. Eurodif S.A., 555 U.S. 305, 316 (2009) (citation




                                                 8
        Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                  17 of 55
                                                                                         VERSION




omitted). Indeed, “the whole point of Chevron is to leave the discretion provided by the

ambiguities of a statute with the implementing agency.” Id. (citation omitted); see Torrington

Co. v. United States, 68 F.3d 1347, 1351 (Fed. Cir. 1995) (recognizing Commerce as “master” of

antidumping laws).

       Finally, the Court affords Commerce especially great deference “{w}hen a statute fails to

make clear any Congressionally mandated procedure or methodology for assessment of the

statutory tests.” JBF RAK LLC v. United States, 790 F.3d 1358, 1363 (Fed. Cir. 2015) (citation

and quotation marks omitted). In that circumstance, “Commerce may perform its duties in the

way it believes most suitable.” Id. Consequently, Commerce receives “tremendous deference”

that is “both greater than and distinct from that accorded the agency in interpreting the statutes it

administers” when it exercises its technical expertise to select and to apply methodologies to

implement the trade statute. Fujitsu, 88 F.3d at 1039.

II.    Commerce’s Decision To Weight-Average Marmen’s Reported Steel Plate Costs
       Across CONNUMs Is Supported By Substantial Evidence And Otherwise Lawful

       A.      Legal Framework

       The statute directs Commerce in antidumping proceedings to determine whether subject

merchandise is being, or likely to be, sold at less than fair value by comparing the export price

(or constructed export price) and the merchandise’s normal value. 19 U.S.C. § 1675(a)(2)(A).

The statute further directs that “a fair comparison shall be made between the export price or

constructed export price and normal value.” 19 U.S.C. § 1677b(a); see Torrington, 68 F.3d at

1352 (statutory framework seeks “to produce a fair . . . comparison between foreign market value

and United States price”). To this end, as Marmen states, Commerce identifies the subject

merchandise’s commercially significant physical characteristics and uses them to establish

control numbers or CONNUMs for sales comparison purposes. See Marmen Br. 16.




                                                  9
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                 18 of 55
                                                                                        VERSION




       Next, in calculating normal value for its antidumping comparisons, Commerce will

consider only those sales in the comparison market that are made in the “ordinary course of

trade.” 19 U.S.C. § 1677b(a). The statute at 19 U.S.C. § 1677(15) provides that sales are in

the “ordinary course of trade” if they are made under conditions and practices that, for a

reasonable period of time prior to the date of sale, have been normal for sales of the foreign

like product. Further, the statute at section 1677b(b) authorizes Commerce to disregard sales if

they have been made at less than the “cost of production” of the product (such sales are not in

the “ordinary course of trade”). See 19 U.S.C. §§ 1677b(b), 1677(15)(A).

       The statute defines the cost of production as the amount equal to the sum of “the cost of

materials and of fabrication or other processing of any kind employed in producing the foreign

like product, during a period which would ordinarily permit the production of that foreign like

product in the ordinary course of business{.}” 19 U.S.C. § 1677b(b)(3)(A). Commerce relies

on a company’s normal books and records for purposes of calculating cost of production (and

constructed value) if they meet two conditions: (1) the books and records are kept in

accordance with the company’s home country’s generally accepted accounting principles, and

(2) the books and records reasonably reflect the cost to produce and sell the merchandise in

question. See 19 U.S.C. § 1677b(f)(1)(A).

       When the costs reported in a company’s books are not reasonable—for example, if cost

differences among products do not represent differences in their physical characteristics—

Commerce may revise the costs. IDM at 5. It is thus normal for Commerce to adjust costs to

address distortions when it encounters cost differences that are attributable to factors beyond

differences in the products’ physical characteristics. See, e.g., Thai Plastic Bags Indus. Co. v.




                                                10
        Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21      Page PUBLIC
                                                                                   19 of 55
                                                                                          VERSION




United States, 746 F.3d 1358, 1366-67 (Fed. Cir. 2014); NEXTEEL Co. v. United States, 355 F.

Supp. 3d 1336, 1361-62 (Ct. Int’l Trade 2019).

       B.      Commerce Reasonably Weight-Averaged Marmen’s Reported Steel Plate
               Costs Across CONNUMs

       The issue in this case concerns the appropriate way to treat significant cost differences

among CONNUMs in the steel plate costs Marmen reported for the investigation, when

Commerce determined that they did not stem from physical differences in the plate itself.

       In accordance with 19 U.S.C. § 1677b(b)(2)(A)(ii), Commerce requested cost of

production information from Marmen at the outset of the investigation and applied its standard

methodology of using annual costs to calculate the weighted-average cost of production. In the

final determination, Commerce weight-averaged or smoothed Marmen’s reported plate costs for

all reported CONNUMs (with the exception of one CONNUM that used high-thickness plate),

because the record demonstrated that the significant steel plate cost differences among the

CONNUMs resulted from factors unrelated to differences in the physical characteristics defining

the CONNUMs. See IDM at 4-6. Contrary to Marmen’s claims that Commerce disregarded its

practice, see Marmen Br. 18-19, Commerce’s determination to weight-average Marmen’s

reported plate costs is based on substantial record evidence and lawful.

       Commerce determined based on the record that, although Marmen’s books and records

met the first criterion under 19 U.S.C. § 1677b(f)(1)(A) for using Marmen’s information without

adjustment, they did not “reasonably reflect” the cost to produce subject merchandise based on

the physical characteristics that Commerce identified in defining different CONNUMs. See IDM

at 5-6. Specifically, Commerce explained that a respondent’s reported production costs should

reflect meaningful cost differences attributable to different physical characteristics, but in this

case Marmen’s reported costs did not. See id. at 5. Indeed, cost fluctuations among CONNUMs




                                                  11
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                 20 of 55
                                                                                        VERSION




could not be explained by their physical characteristics, and Marmen’s suppliers did not charge

prices that correlated to different grade, thickness, width, or length. See id. at 5-6; Marmen

Resubmitted Second Supplemental Section D Questionnaire Response at 1-2, Ex. D-1–D-2 (Feb.

28, 2020) (P.R. 162-65; C.R. 206-09) (Marmen SSDQR)).3 Rather, record evidence showed that

the cost differences were linked to “a pattern where most of the CONNUMs with the higher plate

costs were sold early in the {period of investigation}, whereas CONNUMs with lower plate costs

were sold later in the {period of investigation}.” Id. at 6; see also Marmen Final Cost

Calculation Memorandum at 2, Att. 2 (June 29, 2020) (P.R. 194; C.R. 223).

        When faced with such situations, as explained above, Commerce’s practice is to adjust

costs to address distortions. See IDM at 6. Thus, upon determining that Marmen’s reported

costs did not reflect meaningful differences attributable to the physical characteristics defining

the CONNUMs for product comparison purposes, Commerce followed its practice and

corrected that distortion. See id. Specifically, Commerce weight-averaged or smoothed

Marmen’s reported plate costs across the reported CONNUMs (save for the CONNUM

corresponding to the product for which the high-thickness plate was used). See id.

        Marmen argues that, “Commerce arbitrarily disregarded its standard practice without

explanation, failing to examine whether Marmen’s reported plate costs differed significantly

among nearly identical or very similar products.” Marmen Br. 1-2. According to Marmen,

Commerce’s practice is to apply cost smoothing only when the finished products are identical or

very similar. See id. at 17-18, 20-21. Marmen’s argument, however, reflects a fundamental

misunderstanding of Commerce’s weight-averaging or smoothing practice.




3
 The only exception was certain high-thickness plates for which the supplier charged a
surcharge. See id.



                                                12
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21      Page PUBLIC
                                                                                  21 of 55
                                                                                         VERSION




       Contrary to Marmen’s argument, Commerce’s cost smoothing is not limited solely to

instances in which finished products are “identical” or “very similar.” Although the particular

issue addressed by smoothing is easier to identify among products that are very similar, the key

factor is whether a respondent’s reported cost differences properly reflect production differences

associated with physical characteristics, as opposed to other unrelated factors. See 19 U.S.C.

§ 1677b(f)(1)(A) (stating that Commerce will use records if they “reasonably reflect” production

costs); Welded Carbon Steel Standard Pipe and Tube Products from Turkey, 82 Fed. Reg. 49,179

(Dep’t of Commerce Oct. 24, 2017) (final admin. review), at IDM Cmt. 2 (Pipe & Tube from

Turkey) (explaining that under section 1677b(f)(1)(A) Commerce may revise costs “if cost

differences among products do not represent differences in physical characteristics”).

       Commerce thus applies its practice of adjusting unreasonable cost reporting both to

finished products and to individual inputs for such products. See, e.g., Pipe & Tube from Turkey,

82 Fed. Reg. 49,179, at IDM Cmt. 2 (re-allocating costs for zinc input); Certain Pasta from Italy,

83 Fed. Reg. 63,627 (Dep’t of Commerce Dec. 11, 2018) (final admin. review), at IDM at 3-11

(Pasta from Italy) (smoothing costs for semolina, an input for pasta). When there is an absence

of meaningful physical differences in the input—e.g., the semolina used in finished products

comprising different pasta types—Commerce will smooth costs for that input. See Pasta from

Italy at IDM at 3-11. Similarly, even if there are physical differences between finished products,

Commerce would still smooth costs among product groups when “differences in costs between

CONNUMs cannot be explained solely by the differences in the physical characteristics of the

CONNUMs.” Id. at 8; see NEXTEEL, 355 F. Supp. 3d at 1361-62 (sustaining determination

focusing on cost differences unrelated to physical characteristics, rather than similarity of end-

products). The finished products do not need to be “identical” or “very similar.”




                                                 13
        Case 1:20-cv-00169-JCG Document 36                 Filed 05/03/21      Page PUBLIC
                                                                                    22 of 55
                                                                                           VERSION




       For example, in Pasta from Italy, Commerce found that respondents reported

significantly different costs for the semolina input, resulting in variation in direct material costs

between CONNUMs. See 83 Fed. Reg. 63,627, at IDM at 8-9. Although Commerce explained

that the CONNUMs had similarities in the end products, the crux of the issue was that there were

disparities in the reported semolina costs for the different products, despite the fact that they used

essentially the same semolina. See id. The similarities in the end products merely demonstrated

that the disparate semolina costs between nearly identical CONNUMS were not related to the

products’ physical characteristics. See id. As Commerce described, “{a}ssigning the

significantly different semolina costs only to specific products produced by each company results

in cost variation by CONNUM that are not related to the physical differences of the products,

leading to costs . . . that do not reasonably reflect the cost of the subject merchandise.” Id. at 9.

Accordingly, Commerce adjusted (by weight-averaging) the respondents’ submitted input costs

to "smooth" the cost differences unrelated to physical characteristics of pasta. See id. at 9-11.

       Likewise, in Pipe & Tube from Turkey, Commerce highlighted differences in the end

products that were obscured by the way in which the respondent recorded the costs for its zinc

input in its accounting system. See 82 Fed. Reg. 49,179, at IDM Cmt. 2. Hence, Commerce

found that the respondent’s zinc cost allocation was unreasonable because it did not accurately

reflect the characteristics that affect the zinc costs incurred in producing a given CONNUM, and

it made an adjustment to the costs for the individual zinc input to avoid distortion. See id.

       In a similar vein, the record evidence in this case supports Commerce’s finding that there

should be minimal, if any, cost differences for the steel plate input. Specifically, Commerce

found that, on a per-unit weight basis, there should be little difference in steel plate costs for the

different dimensions and grades used to produce the wind towers under investigation. IDM at 6;




                                                  14
        Case 1:20-cv-00169-JCG Document 36               Filed 05/03/21     Page PUBLIC
                                                                                 23 of 55
                                                                                        VERSION




Marmen Final Cost Calculation Memorandum at 2, Att. 1 - Column E, Att.2 - Column D (P.R.

194; C.R. 223) (showing that per-ton plate costs nonetheless varied considerably). Accordingly,

Commerce reasonably concluded that the reported differences in costs were based on factors

other than differences in the physical characteristics of the products—i.e., timing of production.

See id. In keeping with its practice of adjusting distortions when cost differences in products are

attributable to factors other than differences in physical characteristics, Commerce applied cost

smoothing to the steel plate input. Cf. NEXTEEL, 355 F. Supp. 3d at 1361 (explaining that steel

input costs in that case also varied by time).

       Thus, Marmen’s argument that Commerce applies cost smoothing only when finished

products are “identical” or “very similar” lacks merit and invites distortion in Commerce’s

calculations. Contrary to Marmen’s claims, it is Marmen’s position that would cause Commerce

to “fail{ } to meet its statutory obligation to calculate Marmen’s dumping margin as accurately

as possible.” Marmen Br. 15; see Thai Plastic Bags, 746 F.3d at 1366 (“A methodology that

shifts costs unreasonably from U.S. sales to home-market sales can heavily influence the

Department’s entire antidumping calculation.” (citation and quotation marks omitted)).

       C.      Substantial Evidence Supports Commerce’s Finding That Marmen’s Steel
               Suppliers Do Not Charge Different Prices Corresponding To Plate Thickness

       Marmen’s substantial evidence challenges to Commerce’s smoothing determination

equally lack merit. In response to Commerce’s Second Supplemental Section D Questionnaire,

Marmen submitted information regarding its plate lists (showing the grade and dimensions of

each type of plate its customer required), plate thicknesses, and plate costs. See Marmen SSDQR

at 1-2, Exs. D-1–D-2 (P.R. 162; C.R. 206). After reviewing the information, Commerce in the

final determination found that Marmen’s suppliers did not charge prices that correlated to plates




                                                 15
        Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21      Page PUBLIC
                                                                                   24 of 55
                                                                                          VERSION




of different grade, thickness, width, or length, with the exception of certain high-thickness plates

greater than 50.8 mm for which the supplier included a surcharge. See IDM at 5-6.

       Despite substantial evidence supporting Commerce’s finding, Marmen argues that the

steel suppliers’ plate prices varied by dimension, particularly thickness. See Marmen Br. 22.

According to Marmen, the plate list it submitted for the wind towers it sold in its home market

“showed significant price differences among plates with other thickness ranges (as well as

differences in length and width).” Marmen Br. 23. Marmen likewise claimed before Commerce

that “{t}hickness, in particular, affects steel plate costs.” Marmen SSDQR at 1 (P.R. 162; C.R.

206). Marmen further asserted that “{t}hicker plate is more expensive than thinner plate.

Thicker plates are more difficult for steel mills to roll, require a longer cooling process, and tie

up more of a mill’s available capacity. Moreover, delivery costs are higher for thicker (and

heavier) plate, as railcars and trucks have weight limitations. The large difference in thickness is

one reason why the HM CONNUM has higher unit costs reported in field DIRMAT_PLATE

than the US CONNUM.” Id. at 6. Correspondingly, Marmen submitted plate lists for the wind

towers it sold in its home market as well as purchase agreements showing what other steel plate

suppliers charged for plates exceeding certain thicknesses. See id. at 1-2, Exs. D-1–D-2.

       As Marmen observes, substantial evidence “means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion{.}” Marmen Br. 23 (quoting Universal

Camera v. NLRB, 340 U.S. 474, 477 (1951)). In this case, a reasonable mind would expect the

record evidence that Marmen relies upon to support its argument that the price of the steel plates

increases in correlation with increases in plate thickness. To the contrary, however, the record

demonstrates that supplier cost differences do not track observable differences in the physical




                                                  16
        Case 1:20-cv-00169-JCG Document 36                    Filed 05/03/21      Page PUBLIC
                                                                                       25 of 55
                                                                                              VERSION




characteristics of the respective home market and United States CONNUMs in question, thus

rendering the cost differences unreliable for calculating accurate cost differences between plates.

        For example, according to Exhibit D-1 in Marmen’s resubmitted Second Supplemental

Section D Questionnaire Response, four plates ([                                          ]), ranging from

[                ] in thickness, were all priced at $[        ], while four plates ([

            ]), ranging from [                    ] in thickness, were all priced at $[       ]. See

Marmen SSDQR at Ex. D-1 (P.R. 162; C.R. 206). Although the [                              ] plates are

thicker than the [                 ] plates, the [                ] plates cost $[ ] less per ton. See id.

Furthermore, [              ] had a price of $[         ] with a thickness of [    ] mm, while [

        ] through [              ] had a price of $[        ] with a thicknesses of [            ] mm,

again reflecting that plates of greater thickness actually cost less than those that were thinner.

See id. Finally, [       ] plates, ranging from [              ] mm in thicknesses, were all priced at

$[      ]. See id. Under Marmen’s theory, one would expect the thicker plates in this range of

fifteen plates to cost more per ton, and those that are thinner to cost less per ton. The fact that

the plate costs do not correlate to increases in thickness contrasts with Marmen’s assertions that

there is a significant price difference for plates of greater thickness.

        Additionally, as we explained above, Commerce calculated Marmen’s steel plate costs on

a per-unit weight basis, and despite the fact that there should be little difference in the costs on

that basis if it were just a matter of larger plates costing more, Commerce nonetheless identified

significant variance. See IDM at 6; Marmen Final Cost Calculation Memorandum at 2, Att. 1 -

Column E, Att.2 - Column D (P.R. 194; C.R. 223) (showing varied per-ton costs).

        The record evidence thus supports Commerce’s determination that the cost variance it

observed is not explained by suppliers charging greater prices based on thicknesses and stems




                                                       17
        Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                  26 of 55
                                                                                         VERSION




from other reasons. See IDM at 5-6. Marmen’s disagreement with Commerce’s weighing of the

record evidence is not a valid basis to overturn the decision. See Haixing Jingmei Chem. Prod.

Sales Co. v. United States, 335 F. Supp. 3d 1330, 1346 (Ct. Int’l Trade 2018) (“mere

disagreement with Commerce’s weighing of the evidence” insufficient basis for legal challenge).

       D.      Commerce Reasonably Determined That Marmen’s Reported Steel Plate
               Cost Differences Stem From The Timing Of Marmen’s Sales

       Marmen further argues that Commerce unreasonably assumed that timing, rather than

differences in physical characteristics, explained the observed differences in Marmen’s steel

plate costs. See Marmen Br. 24-26. According to Marmen, Commerce’s finding is unreasonable

and inconsistent with the physical characteristics Commerce identified as the most significant in

differentiating the costs between products. See id. These claims lack merit.

       As we explained above, in defining the CONNUMs, Commerce identified the physical

characteristics that are most significant in differentiating the cost between products. See IDM at

5. The level of detail within each of the physical characteristics (e.g., thickness, width, height,et

cetera) reflects the importance Commerce places on comparing the most similar products in

price-to-price comparisons. See id. Contrary to Marmen’s claims, Commerce explicitly used the

physical characteristics as a “guidepost” to compare Marmen’s reported CONNUM-specific

plate costs with other CONNUMs. Id.at 6. However, when Commerce computed the plate costs

on a per-unit weight basis, for which there should have been little difference among products of

different dimensions, it nonetheless found differences from the average plate costs ranging from

[       ] percent to [     ] percent (a significant amount for similar inputs). See Marmen Final

Cost Calculation Memorandum at 2, Att. 1, Columns E-I (P.R. 194; C.R. 223). Commerce thus

found that the differences in costs across CONNUMs were based on factors other than physical

differences. In further analyzing the record data, Commerce found a pattern where most of the




                                                 18
        Case 1:20-cv-00169-JCG Document 36                 Filed 05/03/21   Page PUBLIC
                                                                                 27 of 55
                                                                                        VERSION




CONNUMs with higher plate costs were sold early in the investigation period, while those with

lower plate costs were sold later. See id. at 2, Att. 2.

       Marmen’s arguments amount to “mere disagreement” with Commerce’s weighing of the

record evidence. See Haixing, 335 F. Supp. 3d at 1346 (“mere disagreement with Commerce’s

weighing of the evidence” insufficient). Notwithstanding Commerce’s clear reliance on record

evidence in its analysis, Marmen claims inaccurately that Commerce simply assumed that timing

explained the differences in Marmen’s plate costs without applying its own identification of the

most significant physical characteristics differentiating costs between products. See Marmen Br.

25. According to Marmen, Commerce “failed to consider the obvious: that differences in these

same physical characteristics explained the observed differences in CONNUM-specific cost.”

Id. Contrary to these claims, as we explained above, Commerce considered the effect of physical

characteristics in explaining the cost variance across CONNUMs, and rooted its analysis in

record evidence indicating that physical characteristics did not explain the variance. See IDM at

6; Marmen Final Cost Calculation Memorandum at 2, Att. 1 (P.R. 194; C.R. 223).

       Further, Marmen provides no compelling evidence demonstrating that differences in

physical characteristics account for the differing production costs between products. Before

Commerce, Marmen attributed the differences in plate costs to the weight of internal components

(e.g., platforms, lifts, etc.) that were included in some CONNUMs and not others. See IDM at 6.

But Marmen has abandoned that rejected argument before this Court. See id.

       Finally, regarding Marmen’s disagreement with Commerce’s analysis of the record

evidence as to timing, Commerce’s examination of Marmen’s per-ton unit costs by date at

Attachment 2 of the calculation memorandum supports Commerce’s determination that the

reported differences in costs are based on timing rather than physical characteristics. See




                                                  19
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21      Page PUBLIC
                                                                                  28 of 55
                                                                                         VERSION




Marmen Final Cost Calculation Memorandum at 2, Att. 2 (P.R. 194; C.R. 223). Commerce

explained that, although there should have been little difference in plate costs on a per-unit

weight basis, most of the CONNUMs with higher plate costs were sold early in the investigation

period, while those with lower plate costs tended to be sold later. See id. at 2; IDM at 6. Thus,

record evidence rather than “mere assumption” supports Commerce’s conclusion that the

significant differences across CONNUMs in Marmen’s steel plate costs can be attributed to

timing rather than physical differences, necessitating an adjustment.

III.   Commerce’s Rejection Of Marmen’s Cost Reconciliation Worksheet Is Supported
       By Substantial Evidence And Otherwise Lawful

       A.      Factual Background

       Marmen originally reported its cost of manufacturing for the investigation based on its

audited financial statements. See IDM at 8. However, Marmen’s auditor subsequently restated

its 2018 audited statements regarding net foreign exchange gains and losses, with the effect of

increasing Marmen’s cost of goods sold. See id.; Marmen Question 14.g SDQR at 2, Ex. D-17

(P.R. 123-25; C.R. 158). Thus, although it was late in the investigation, Commerce sought to

address the issue through its January 31, 2020 Second Supplemental Section D Questionnaire.

See Commerce SSDQ to Marmen at 3-4. Questions 2-3 (P.R. 144; C.R. 169).

       In particular, in the supplemental section D questionnaire, Commerce asked Marmen to

submit a revised cost reconciliation that started with the cost of goods sold as reported in the

amended audited financial statements and ended with the extended cost file. Id. at Question 3.

In doing so, Commerce specifically instructed Marmen that “{a}ll responses to this combined

section D supplemental questionnaire should be limited to the questions contained herein,” and

should only reflect changes to Marmen’s previously submitted cost reconciliation relating to the

auditor’s restatements. Id. at Item 4.




                                                 20
        Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21      Page PUBLIC
                                                                                   29 of 55
                                                                                          VERSION




       Marmen submitted a revised cost reconciliation showing that the auditor’s restatement

would cause its cost of manufacturing to increase. See IDM at 8 (referencing Marmen Rejected

Response to Second Supplemental Section D Questionnaire (Feb. 7, 2020) (P.R. 151-54; C.R.

184-95) (Marmen Rejected SSDQR)).4 However, despite Commerce’s contrary instructions,

Marmen also offset the increase to its cost of manufacturing with an additional change to its cost

reconciliation regarding foreign exchange gains/losses that was separate from the restatement of

its financial statements and done without auditor backing. See id. Marmen did not explain how,

if at all, the change was reflected in its restated financial statements (on which Commerce relies

for its calculations), or whether it was brought to the auditors’ attention given their revision to

the same cost category. See id. In addition, Marmen provided minimal narrative explanation of

the change, simply stating that it had “identified certain additional changes unrelated to the

financial statement amendments” and including a brief note in the reconciliation itself. Marmen

Rejected SSDQR at 14-15, Ex. D-9 (P.R. 151-54; C.R. 184-95).

       Commerce found that Marmen’s proposed additional change was submitted late in the

proceeding, was not adequately described, and was not supported by factual information on the

record. IDM at 9. Thus, in accordance with 19 C.F.R. § 351.301 and 19 C.F.R. § 351.302(d),

Commerce rejected Marmen’s unsolicited cost reconciliation changes, while adjusting Marmen’s

reported cost of manufacturing by the unreconciled difference relating to the auditor’s revision to

the financial statements. See IDM at 8-9; Commerce Rejection Ltr. (P.R. 160; C.R. 203).

       Marmen argues that Commerce unreasonably rejected its response to the second

supplemental section D Questionnaire as untimely filed new factual information. Specifically,



4
 Commerce retained this document on the record pursuant to 19 C.F.R.. § 351.104(a)(2)(ii)(A)
solely for the purposes of establishing and documenting the basis for rejecting it. See Commerce
Memo re: Request to Reject Certain Documents in ACCESS (P.R. 166).



                                                  21
       Case 1:20-cv-00169-JCG Document 36               Filed 05/03/21     Page PUBLIC
                                                                                30 of 55
                                                                                       VERSION




Marmen contends that its submission did not contain new factual information, but rather it

contained “corrective information” that is permitted under 19 C.F.R. § 351.301(c). See Marmen

Br. 30. We demonstrate below that Commerce lawfully rejected the unsolicited information.

       B.      Commerce’s Rejection Of Marmen’s Unsolicited New Factual Information
               Was Within Commerce’s Discretion And Otherwise Lawful

       Commerce’s regulations at 19 C.F.R. § 351.301 set forth the time limits for submission of

new factual information, as defined by 19 C.F.R. § 351.102(b)(21). Section 351.301(b) further

requires that every submission of factual information be accompanied by a written explanation

identifying the subsection of 19 C.F.R. § 351.102(b)(21) under which the information is being

submitted. This written explanation allows Commerce to efficiently and quickly identify the

factual information and analyze it in accordance with the purpose for which it is being submitted.

       Regarding the explanation requirement, Marmen contends that its proposed change to the

cost reconciliation did include an explanation that the error was not in the company’s accounting,

but in Marmen Inc.’s cost reconciliation worksheet. See Marmen Br. 26-27. Further, Marmen

argues that the record did not indicate that Marmen Inc.’s amended 2018 audited financial

statement would need to be restated again. See id. Despite Marmen’s arguments to the contrary,

Commerce reasonably concluded that Marmen’s proposed correction was not adequately

described and was not supported by factual information on the record.

       Commerce found that Marmen provided only a short explanatory statement and a single

line in the cost reconciliation. See IDM at 9; Marmen Rejected SSDQR at 14-15, Ex. D-9 (P.R.

151-54; C.R. 184-95). As Commerce explained, Marmen’s vague statement and note in its cost

reconciliation were inadequate because “it is not as simple as claiming an error occurred in its

accounting records and presenting it as a single adjustment line on a single page of a

reconciliation document.” IDM at 9. Indeed, as Commerce elaborated, Marmen’s statement that




                                                22
        Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                  31 of 55
                                                                                         VERSION




it discovered that the company did not convert certain purchases to Canadian dollars did not

explain how its alleged discovery comports with the auditor reclassification and reflected in its

financial statements. See id. Nor did Marmen’s cursory statement identify the subsection of 19

C.F.R. § 351.102(b)(21) under which Marmen was submitting this new factual information. See

Commerce Rejection Ltr. at 2 (P.R. 160; C.R. 203). Ultimately, notwithstanding its current

explanations for the unsolicited change to its cost reconciliation, Marmen did not provide an

appropriate or adequate explanation for the unsolicited change it was making.

       Moreover, the record evidence that Marmen purchased wind tower sections from an

affiliate in United States dollars does not by itself establish that an adjustment is warranted. See

IDM at 9; Marmen Br. 27-29. Contrary to Marmen’s arguments, as Commerce stated, simply

citing various parts of responses that show that Marmen made purchases in United States dollars,

and that its cost system—which is different than its financial accounting system—recorded a 1:1

exchange rate to Canadian dollars, does not establish that Marmen’s audited financial statements,

which were already restated by the auditors, were again wrong in relation to foreign exchange

gains/losses and cost of goods sold errors. IDM at 9. Further, Commerce explained that its

ability to investigate and to substantiate the significant claimed change was hampered by the

untimely nature of the change following the preliminary determination, especially in an

investigation. Id. Thus, Commerce lawfully found that Marmen’s proposed change could not be

relied on for the final determination, and properly rejected it from the record. See id.; cf.

Deacero S.A.P.I. de C.V. v. United States, 353 F. Supp. 3d 1303, 1308 (Ct. Int’l Trade 2018)

(sustaining Commerce decision to disregard revised cost database when respondent “did not fully

explain why the revisions were necessary” or “what record evidence substantiated the changes it

made”), aff’d by sealed decision, No. 2020-1918, ECF 62-63 (Fed. Cir. Apr. 13, 2021).




                                                 23
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                 32 of 55
                                                                                        VERSION




       Additionally, Commerce acted within its discretion in rejecting the unsolicited portions of

Marmen’s response as untimely new factual information under 19 C.F.R. § 351.301(c). Sections

351.301(c)(1) to (4) establish deadlines for submission of specific types of factual information,

and section 351.301(c)(5) establishes that new factual information must be submitted 30 days

prior to the scheduled date of the preliminary determination, which in this investigation was

January 6, 2020. The regulation goes on to state that “{Commerce} will reject any untimely

filed rebuttal, clarification, or correction submission{.}” 19 C.F.R. § 351.301(c)(1)(v). In this

case, Marmen first alerted Commerce to its need to submit a revised cost reconciliation for the

foreign exchange gain/loss issues on February 7, 2020—after Commerce issued its preliminary

determination in the investigation. See IDM at 9. As we explained above, Commerce found that

“{n}otification after the Preliminary Determination is made too late for {Commerce} to probe,

question, and obtain support for a claimed change that is significant in amount and substance,

especially in an investigation.” Id.; see also PSC VSMPO-Avisma Corp. v. United States, 688

F.3d 751, 760 (Fed. Cir. 2012) (holding that “absent constitutional constraints or extremely

compelling circumstances,” Court “will defer to the judgment of an agency regarding the

development of the agency record” (internal bracketing, citations, and quotation marks omitted)).

       Marmen argues that the change to its cost reconciliation is not untimely new factual

information because it was “corrective” in nature. See Marmen Br. 30-31. However, Marmen’s

proposed change does not constitute the type of correction permitted by this Court. The Court of

Appeals for the Federal Circuit and this Court have held that Commerce abuses its discretion by

rejecting submissions correcting information already in the record. See Timken U.S. Corp. v.

United States, 434 F.3d 1345, 1353 (Fed. Cir. 2006); Goodluck India Ltd. v. United States, 393

F. Supp. 3d 1352, 1357 (Ct. Int’l Trade 2019) (citing Fischer S.A. Comerico v. United States,




                                                24
        Case 1:20-cv-00169-JCG Document 36                 Filed 05/03/21     Page PUBLIC
                                                                                   33 of 55
                                                                                          VERSION




700 F. Supp. 2d 1364, 1376-77 (Ct. Int’l Trade 2010)). Thus, “Commerce is free to correct any

type of importer error—clerical, methodology, substantive, or one in judgment—in the context

of making an antidumping duty determination, provided that the importer seeks correction before

Commerce issues its final results and adequately proves the need for the requested corrections.”

Goodluck, 393 F. Supp. 3d at 1357 (quoting Timken, 434 F.3d at 1353) (emphasis added). At the

same time, “Commerce is afforded discretion in deciding whether to accept a respondent's

corrective information{.}” Id. at 1358 (quoting Deacero, 353 F. Supp. 3d at 1309).

       In this investigation, Commerce acted within its discretion in rejecting the new cost

reconciliation information Marmen submitted as untimely new factual information, because the

information was unsolicited and did not seek to correct information that was already on the

record. Marmen had previously submitted its cost reconciliation for the investigation without

this information. See IDM at 8 (citing Marmen BCDQR (P.R. 89-97; C.R. 40-95)). In its second

supplemental section D questionnaire, Commerce explicitly instructed Marmen to make changes

to only the previously submitted cost reconciliation relating to the auditor’s restatement. See

Commerce SSDQ to Marmen at 4 (P.R. 144; C.R. 169). The instruction specifically stated that

“{a}ll responses to {the} combined section D supplemental questionnaire should be limited to

the questions contained herein.” Id. Nonetheless, Marmen instead provided new information not

in the previous reconciliation and not stemming from the auditor’s restatement by adding a new

adjustment for foreign exchange gains/losses with minimal explanation. See IDM at 8.

       Equally important, as Commerce explained, the change Marmen proposed was not

simply a matter of “correcting” a line in its cost reconciliation, when relevant information was

lacking and it was not clear how the new line item was reflected in Marmen’s audited financial

statements, which are the starting point for the cost reconciliation. See id. at 9; see also id. at 8




                                                  25
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                 34 of 55
                                                                                        VERSION




(explaining “it appears that these exchange gains/losses were not included in either the original

audited financial statements or the restated audited financial statements”). Further, even if the

unsolicited factual information that Marmen submitted could be considered corrective (which it

should not), Marmen’s cursory explanation for its substantive change failed to “adequately

prove{} the need for the requested corrections.” Goodluck, 393 F. Supp. 3d at 1357 (quoting

Timken, 434 F.3d at 1353); cf. Deacero, 353 F. Supp. 3d at 1308 (sustaining Commerce decision

to disregard revised cost database when respondent failed to explain substantiate changes).

       Thus, Commerce properly rejected Marmen’s newly submitted information because it

was unsolicited and unrelated to information already on the record.

IV.    Commerce Properly Applied The Average-To-Transaction (A-T) Comparison
       Method To Marmen’s United States Sales Based On Differential Pricing Analysis

       In the preliminary and final determinations, Commerce adhered to its standard

differential pricing analysis for determining whether application of the A-T method was

appropriate. See PDM at 10-12; IDM at 10-11. Nonetheless, according to Marmen, Commerce

acted without substantial evidence in finding that prices “differ significantly” among time

periods, and thus unreasonably used the A-T method for five of the seven CONNUMs to which

Commerce applied it. See Marmen Br. 32-36. Marmen’s disagreement with Commerce’s

finding is not a valid basis to overturn Commerce’s application the A-T comparison method.

       A.      Overview Of Differential Pricing Analysis

       Pursuant to 19 C.F.R. § 351.414(c)(1), Commerce calculates weighted-average dumping

margins by comparing normal value and export price using the A-A method, unless it determines

that another method is appropriate in a particular case. The statute authorizes Commerce to use

the A-T method as an alternative if “there is a pattern of export prices (or constructed export

prices) for comparable merchandise that differ significantly among purchasers, regions, or




                                                26
        Case 1:20-cv-00169-JCG Document 36                 Filed 05/03/21      Page PUBLIC
                                                                                    35 of 55
                                                                                           VERSION




periods of time{.}” 19 U.S.C. § 1677f-1(d)(1)(B). Neither the statute nor the regulation dictate

how Commerce must make such a determination. Hence, Commerce lawfully relies on

differential pricing analysis to examine which method to apply. IDM at 10-11; see also, e.g.,

NEXTEEL Co. v. United States, 392 F. Supp. 3d 1276, 1294-97 (Ct. Int’l Trade 2019), appeal

pending, No. 21-1334 (Fed. Cir. Nov. 25, 2020).

        The first stage of Commerce’s differential pricing analysis includes two steps. See PDM

at 10-11. The first step is to apply the “Cohen’s d” test to evaluate the extent to which the prices

to a particular purchaser, region, or time period differ significantly from the prices of all other

sales of comparable merchandise. See id. at 11. A group of sales with a Cohen’s d coefficient

equal to or greater than 0.8—providing the strongest indication that there is a significant

difference between the test and comparison group prices—“passes” the test and signifies that a

significant pattern of price differences exists within that group. See id.

        Commerce then applies the “ratio test” to measure the extent of the significant price

differences by aggregating the value of all the sales that passed the Cohen’s d test and comparing

that total to the total value of the respondent’s United States sales. See id. If, as in this case, the

value of sales passing the Cohen’s d test accounts for 66 percent or more of the value of total

United States sales, Commerce will consider whether to apply the A-T method to all sales. Id.

        At the second stage of the differential pricing analysis, Commerce applies a “meaningful

difference” test to evaluate whether calculating the weighted-average dumping margins using the

A-A method is meaningfully different from using the A-T method. See id. If so, this shows that

the A-A method cannot account for the observed differences in sale prices, and Commerce may

apply the appropriate alternative comparison method. See id.




                                                  27
        Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                  36 of 55
                                                                                         VERSION




       B.      Commerce’s Application Of The A-T Method In This Case Is Supported By
               Substantial Evidence And Otherwise Lawful

       Marmen does not dispute the record evidence showing that 68.29 percent of its United

States sales passed the Cohen’s d test, and that the A-A method does not account for these

differences because there is a greater than 25 percent change in Marmen’s dumping margin when

using the A-A versus the A-T method. See IDM at 11. Nonetheless, Marmen contends—as a

matter of substantial evidence—that the absolute value of the differences the Cohen’s d analysis

unmasked means that they cannot be considered significant. Marmen Br. 34 (“Despite the

results of the Cohen’s d test, a less-than-one percent difference in price cannot reasonably be

considered ‘significant.’”). Marmen’s disagreement with Commerce’s conclusion from its

Cohen’s d analysis does not demonstrate that Commerce’s actions in this case are unlawful.

       Contrary to Marmen’s arguments, Commerce reasonably found the price differences in

this case to be significant. In accordance with 19 U.S.C. § 1677f-1(d)(1), Commerce used the

Cohen’s d test precisely because the Cohen’s d coefficient is a measure of “the extent to which

the prices to the particular purchaser, region, or time period differ significantly from the prices of

all other sales of comparable merchandise.” PDM at 11. Moreover, in evaluating whether the

prices differed significantly, Commerce quantified the extent of the differences using the most

stringent of the Cohen’s d test’s three thresholds: small, medium, and large (0.2, 0.5, and 0.8,

respectively). Id. It did so because “the large threshold provides the strongest indication that

there is a significant difference between the mean of the test and comparison groups{.}.” Id.

And, ultimately, not only did Marmen’s sales pass the large Cohen’s d threshold—68.29 percent

of Marmen’s sales by value did so, thus confirming the existence of a pattern of prices that differ

significantly among purchasers, regions, or time periods. See IDM at 11; Marmen Final Margin

Calculation Memorandum at 3-4 (P.R. 195; C.R. 225).




                                                 28
        Case 1:20-cv-00169-JCG Document 36                 Filed 05/03/21     Page PUBLIC
                                                                                   37 of 55
                                                                                          VERSION




       The fact that the price differences that Commerce unmasked for individual CONNUMs

may not be large in absolute terms does not prohibit Commerce from finding that those prices

“differ significantly” based on the results of the Cohen’s d analysis. Indeed, charging slightly

less for certain time periods and not others matches the type of masked dumping that differential

pricing analysis is designed to reveal. See Apex Frozen Foods Priv. Ltd. v. United States, 862

F.3d 1337, 1341-42 (Fed. Cir. 2017) (discussing “driving rationale” behind use of A-T method to

address targeted or masked dumping). As Commerce explained, that is borne out in this case

because, notwithstanding the experience associated with certain of Marmen’s CONNUMs, on an

overall basis a large portion of Marmen’s United States sales (68.29 percent) exhibited a pattern

of price differences, and when the more exacting A-T method was applied it revealed a greater

than 25 percent change in Marmen’s dumping margin. See IDM at 11.

       Given the substantial record evidence and statistical analysis underlying Commerce’s

conclusion, as well as that Commerce considered Marmen’s arguments (IDM at 10), Marmen’s

allegation that the Cohen’s d test falsely identified a pattern of significant differences for certain

CONNUMs, again, constitutes “mere disagreement” with Commerce’s determination. Haixing,

335 F. Supp. 3d at 1346. Marmen does not demonstrate that Commerce’s statistical analysis is

false beyond asserting its belief that that a less-than-one-percent difference in price cannot be

“significant.” See Marmen Br. 34-35. Similarly, Marmen’s belief that the differences for four of

the five CONNUMs it challenges arose from adjustments for exempted import duties and

imputed credit expenses does not negate Commerce’s Cohen’s d analysis or the underlying

substantial record evidence. See Marmen Br. 35-36. In any event, that some evidence allegedly

detracts from Commerce’s conclusion does not render the determination unsupported by

substantial evidence. See Nippon Steel, 458 F.3d at 1352. As Commerce explained in response




                                                  29
        Case 1:20-cv-00169-JCG Document 36                 Filed 05/03/21     Page PUBLIC
                                                                                   38 of 55
                                                                                          VERSION




to Marmen’s arguments, a large percentage of Marmen’s sales still passed the Cohen’s d test and

actually led to a significant change in dumping margin.

V.     Commerce’s Date Of Sale Determination For Marmen’s Home Market And United
       States Sales Is Supported By Substantial Evidence And Otherwise Lawful

       The Court should sustain Commerce’s determination that Marmen’s invoice date is the

appropriate date of sale for Marmen’s home market and United States sales because Commerce’s

determination is supported by substantial evidence and WTTC has not met its burden to

overcome presumptive use of the invoice date under 19 C.F.R. § 351.401(i).

       A.      Legal Framework

       Commerce’s antidumping comparisons of United States sales with concurrent home

market or third country sales require the agency to establish dates of sale for the sales being

compared. Neither the statute nor the Statement of Administrative Action (SAA) accompanying

the Uruguay Round Agreements Act provide a methodology for determining date of sale;

however, the SAA instructs that the “date of sale” for purposes of currency conversion should be

understood as the “date when the material terms of sale are established.” H.R. Doc. No. 103-

316, at 810 (1994), reprinted in 1994 U.S.C.C.A.N. 4040, 4153.

       Consistent with the SAA, to determine on which date a sale occurs, and hence which

sales to compare on a temporal basis, Commerce’s regulations establish a presumption that the

date of sale is the invoice date. See 19 C.F.R. § 351.401(i). Section 351.401(i) provides that

Commerce normally “will use the date of invoice, as recorded in the exporter or producer’s

records” to identify the date of sale. Id. Commerce explained in the preamble to this regulation

that “price and quantity are often subject to continued negotiation between the buyer and the

seller until a sale is invoiced,” and that the date of an enforceable sale “is not necessarily the date

on which the terms of sale actually are established.” Antidumping Duties; Countervailing




                                                  30
        Case 1:20-cv-00169-JCG Document 36                 Filed 05/03/21    Page PUBLIC
                                                                                  39 of 55
                                                                                         VERSION




Duties: Final Rule, 62 Fed. Reg. 27,296, 27,348-49 (Dep’t of Commerce May 19, 1997)

(Preamble). Further, Commerce’s longstanding practice is to use a uniform date of sale for each

respondent rather than a different date of sale for each sale. See id. at 27,349.

       Notwithstanding the regulatory presumption for the invoice date, Commerce’s date of

sale methodology is “flexible,” Allied Tube & Conduit Corp. v. United States, 127 F. Supp. 2d

207, 219 (Ct. Int’l Trade 2000), and if Commerce “is presented with satisfactory evidence that

the material terms of sale are finally established on a date other than date of invoice, {it} will use

the alternative date as the date of sale.” Preamble, 62 Fed. Reg. at 27,349. In these situations,

however, “the terms of sale must be firmly established and not merely proposed.” Id. Therefore,

“{a} preliminary agreement on terms, even if reduced to writing, in an industry where

renegotiation is common does not provide any reliable indication that the terms are truly

‘established’ in the minds of the buyer and seller.” Id.

       Parties advocating a different date of sale, such as WTTC, bear the burden of presenting

evidence to overcome the regulatory presumption by demonstrating that the material terms of

sale are established at a time other than the invoice date. See Sahaviriya Steel Indus. Public Co.

v. United States, 714 F. Supp. 2d 1263, 1279-80 (Ct. Int’l Trade 2010), aff’d, 649 F.3d 1371

(Fed. Cir. 2011). Commerce considers “material terms of sale” to include terms such as price,

quantity, delivery, and payment. See id. at 1280 (citations omitted).

       This Court has sustained Commerce’s date of sale regulation and practice. See, e.g.,

Sahaviriya Steel, 714 F. Supp. 2d at 1279-82; Nakornthai Strip Mill Pub. Co. Ltd. v. United

States, 614 F. Supp. 2d 1323, 1333-34 (Ct. Int’l Trade 2009); see also Mittal Steel Point Lisas

Ltd. v. United States, 548 F.3d 1375 1379-80 (Fed. Cir. 2008) (recognizing Commerce’s date of

sale practice). Specifically, this Court has held that “unless the party seeking to establish a date




                                                 31
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                 40 of 55
                                                                                        VERSION




of sale other than the invoice date produces sufficient evidence to overcome this presumption,

Commerce will use invoice date as the date of sale.” Sahaviriya Steel, 714 F. Supp. 2d at 1279-

80. In other words, the plaintiff bears the burden of producing sufficient evidence demonstrating

that another date “better reflects the date on which the exporter or producer establishes the

material terms of sale.” Viraj Group, Ltd. v. United States, 343 F.3d 1371, 1377, n.1 (Fed. Cir.

2003) (citing 19 C.F.R. § 351.401(i) (2003)). Moreover, even after a plaintiff produces evidence

to overcome the presumption, if “the record indicates that Commerce’s decision to use the

invoice date as the date of sale was reasonable and was supported by substantial evidence,

Plaintiff’s arguments must fail.” Allied Tube, 127 F. Supp. 2d at 220.

       B.      Commerce Reasonably Determined To Use Invoice Date As The Date Of
               Sale For Marmen’s Home Market And United States Sales

       In this case, Commerce reasonably analyzed Marmen’s questionnaire responses and

sample sale documents and identified the invoice date as the date of sale for both Marmen’s

home market and United States sales. WTTC argues that Commerce’s decision was flawed in

various ways. See WTTC Br. 18-33. To the contrary, Commerce’s analysis is consistent with 19

C.F.R. § 351.401(i) and supported by substantial evidence. See IDM at 13-16.

       As an initial matter, WTTC improperly attempts to shift the burden to Commerce merely

to follow the established regulatory presumption. Commerce in this case pursued its normal

practice and started with the presumption that the invoice date would be the most reasonable way

to determine Marmen’s date of sale. WTTC, however, seeks to shift the burden by asserting that

“Commerce failed to adequately explain or support its selection of invoice date as the date of

sale in the Canadian and United States markets.” WTTC Br. 18. This misstates Commerce’s

practice—it is WTTC that bears the burden of demonstrating that Commerce should treat a date

other than invoice date as the date on which parties firmly establish the material sales terms. See




                                                32
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21      Page PUBLIC
                                                                                  41 of 55
                                                                                         VERSION




Sahaviriya Steel, 714 F. Supp. 2d at 1279-80 (holding that party, not Commerce, has burden of

establishing that date on which material terms of sale were set is different from invoice date).

Commerce explained in establishing its lawful regulatory presumption that businesses frequently

shift their terms of sale between the purchase order and invoice, so that in most situations the

material terms of sale are established by the invoice. See Preamble, 62 Fed. Reg. at 27,348-49

(explaining that “price and quantity are often subject to continued negotiation between the buyer

and the seller until the sale is invoiced”). Hence, “the date on which the buyer and seller appear

to agree on the terms of a sale is not necessarily the date on which the terms of sale actually are

established” and “{a} preliminary agreement on terms, even if reduced to writing, in an industry

where renegotiation is common does not provide any reliable indication that the terms are truly

‘established’ in the minds of the buyer and seller.” Id. at 27,349.

       Similarly, WTTC improperly seeks to separate the analysis for Marmen’s home market

and United States sales, even though it is Commerce’s longstanding practice to use a uniform

date of sale for each respondent. See Preamble, 62 Fed. Reg. at 27,349. Marmen provided an

example of pre-invoice changes for both kinds of sales, and it is not appropriate for WTTC to

attempt to conceptually separate the analysis of the record evidence.

       More fundamentally, Commerce requested and received substantial evidence supporting

its determination that the invoice date is the date of sale. Commerce asked Marmen to provide

the invoice date for the sales in question and Marmen explained that the invoice date should be

the date of sale because adjustments to quantity, price, delivery times, and other terms of sale

may occur until the invoice is finalized. See PDM at 12-13; Marmen AQR at 20, 25 (P.R. 76;

C.R. 35-38); Marmen SABCQR at 14 (P.R. 120-21; C.R. 142-57).




                                                 33
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                 42 of 55
                                                                                        VERSION




       Commerce also sought additional information from Marmen to determine whether

material changes were made between the purchase order and invoice date, and to confirm that

material sales terms were indeed firmly established by the invoice date. Specifically, Commerce

asked Marmen to provide an example in which the terms of sale changed between the purchase

order and the invoice date for both Canadian and United States sales. See IDM at 16; Commerce

Supplemental Sections ABC Questionnaire for Marmen at 5-6 (Nov. 20, 2019) (P.R. 103: C.R.

97). With respect to its United States sales, Marmen explained that its customer GE amended the

original purchase order five times over a period of nearly six months with respect to quantity,

price, and payment terms, demonstrating that the material terms of sales were not final until

issuance of the invoice. See Marmen SABCQR at 13-14 & Ex. FSQ-7 (P.R. 120-21; C.R. 142-

57). This large number of changes to material terms between the purchase order and invoice

signified to Commerce that the final material terms of sale had yet to be finalized and that the

parties were still negotiating material terms in the purchase orders or other preliminary

agreements. See IDM at 16. With respect to home market sales in Canada, Marmen provided an

example where its customer Vestas requested a change in transportation mode from truck to

railcar, which affected whether Marmen loaded the sections onto trucks or railcars and needed to

charge for this service. See Marmen AQR at 25 (P.R. 76; C.R. 35-38); Marmen SABCQR at 12-

13 & Ex. FSQ-6. This transportation adjustment affected all wind tower sections ordered for

Vestas’s production of wind turbines, and therefore was material. See Marmen Rebuttal Case

Br. 16 (May 6, 2020) (P.R. 184: C.R. 222).

       Although Commerce in some instances has not considered delivery terms controlling in

determining date of sale, Commerce has clarified that its “interpretation of the material terms of

sale has evolved over time, and can include (but is not limited to) price, quantity, delivery terms,




                                                 34
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                 43 of 55
                                                                                        VERSION




and payment terms.” Large Power Transformers from the Republic of Korea, 82 Fed. Reg.

13,432 (Dep’t of Commerce Mar.13, 2017) (final admin. review), at IDM Cmt. 17 (Transformers

from Korea) (emphasis added; citation omitted). Thus, Commerce properly examined Marmen’s

wind tower sales and the record evidence to determine when the material terms were established,

and reasonably determined to use invoice date as the uniform date of sale for Marmen’s sales.

       WTTC’s arguments do not negate Commerce’s reasonable determination. First, WTTC

emphasizes the extent of Marmen’s negotiations with its home market customer Vestas prior to

Vestas’s issuance of a purchase order. WTTC Br. 19-20. The key inquiry, however, is whether

the material terms of sale for Marmen’s home market sales are established at a time other than

the invoice date. See Sahaviriya Steel, 714 F. Supp. 2d at 1279-80. In that regard, Marmen

explained in its certified questionnaire responses that adjustments to the material terms of sale

may occur until the invoice is finalized. See PDM at 12-13; Marmen AQR at 25 (P.R. 76; C.R.

35-38); Marmen SABCQR at 14 (P.R. 120-21; C.R. 142-57). Further, Marmen complied with

Commerce’s requests for examples of such changes. See Marmen SABCQR at 12-14 & Exs.

FSQ-6–7. The extent of negotiations does not change these facts.

       WTTC also suggests that Commerce unlawfully relied on its questionnaire instructions to

control its date of sale determination. WTTC Br. 21-22. But Commerce merely pointed out, in

the context of WTTC arguing that Marmen had improperly withheld date of sale information,

that Marmen had compiled with Commerce’s instructions in its reporting. See IDM at 15.

Indeed, while WTTC quibbles that the initial questionnaire did not specifically state that invoice

date would be used as the date of sale, it nonetheless acknowledges that the initial questionnaire

“directed Marmen to include in its reporting all sales for which invoices had been issued by the

date of the filing of the response{.}” WTTC Br. 22.




                                                35
       Case 1:20-cv-00169-JCG Document 36               Filed 05/03/21     Page PUBLIC
                                                                                44 of 55
                                                                                       VERSION




       Likewise, WTTC argues that Commerce’s regulatory presumption to use the invoice date

as the date of sale is insufficient to support Commerce’s determination. WTTC Br. 22-23.

However, Commerce in this case did not merely rely on a presumption—it looked to the record

evidence indicating that Marmen’s material terms of sale were subject to adjustment prior to the

invoice date. See PDM at 12-13; IDM at 15-16. Moreover, as we demonstrated above, it

remains WTTC’s burden to overcome the regulatory presumption by showing that the material

terms of sales were firmly established on a different date. Commerce assessed the evidence and

arguments in this case and found that WTTC had not done so. See IDM at 13-16.

       Next, notwithstanding that Commerce clearly considered WTTC’s date of sale arguments

and disagreed with its conclusion about the evidence that Marmen provided, WTTC claims that

Commerce failed to consider important aspects of the problem. See IDM at 13-16; WTTC Br.

23-27. That is not accurate. For example, contrary to WTTC’s claims, Commerce explicitly

considered WTTC’s arguments that the example of the change in delivery terms that Marmen

provided for its home market sales was insufficient to qualify as a change to the material terms

of sale. See IDM at 13-14. Commerce, in disagreeing with WTTC’s position, summed-up

WTTC’s arguments (which involve a significant amount of bracketed confidential information)

by quoting WTTC’s contentions that the examples Marmen provided of changes between the

order agreement and invoice date were “minor and isolated” changes to delivery terms that

occurred subsequent to the true agreement. IDM at 14, 16 (quoting WTTC Case Br. 34 (Apr. 24,

2020) (P.R. 179; C.R. 220)). Commerce further confirmed its finding, notwithstanding WTTC’s

contentions, that “{a}s previously indicated, the Marmen Group has provided evidence that

changes to the material terms of sale occurred between the purchase order and the invoice date in

both the home and U.S. markets.” Id. at 16; cf. NMB Sing. Ltd v. United States, 557 F.3d 1316,




                                                36
       Case 1:20-cv-00169-JCG Document 36               Filed 05/03/21     Page PUBLIC
                                                                                45 of 55
                                                                                       VERSION




1319 (Fed. Cir. 2009) (Commerce’s explanation need not be perfect, so long as “the path of

Commerce’s decision” is “reasonably discernable to a reviewing court” (citation omitted)).

       Relatedly, to the extent that WTTC argues that Commerce does not consider changes in

delivery terms to be material changes to the terms of sale, see WTTC Br. 26, we demonstrated

above that Commerce has evolved and clarified its practice in this regard. See Transformers

from Korea, 82 Fed. Reg. 13,432, at IDM Cmt. 17. Nor is Commerce’s determination

“speculative” (WTTC Br. 27) merely because it required Marmen to provide only one example

each for its home market and United States sales. The example Marmen provided for its United

States sales actually involved multiple changes over a period of months to quantity, price, and

payment terms, demonstrating that the material terms of sales were not final until issuance of the

invoice. See Marmen SABCQR at 13-14 & Ex. FSQ-7 (P.R. 120-21; C.R. 142-57). Moreover,

beyond the specific examples, the record contains evidence consisting of Marmen’s certified

representations that adjustments to various materials terms of sale may occur until the invoice is

finalized. See PDM at 12-13; Marmen AQR at 25 (P.R. 76; C.R. 35-38); Marmen SABCQR at

14 (P.R. 120-21; C.R. 142-57). Commerce is entitled to rely on this record evidence.

       WTTC also criticizes Commerce’s observation that its decision in this case in consistent

with its previous reliance on the invoice date in its Wind Towers from Vietnam investigation. See

WTTC Br. 30-31; IDM at 16 (citing Utility Scale Wind Towers from the Socialist Republic of

Vietnam, 76 Fed. Reg. 75,984 (Dep’t of Commerce Dec. 26, 2012), at IDM Cmt. 12. However,

WTTC’s criticism merely reflects its disagreement that the changes Marmen highlighted are

material terms of sale. See WTTC Br. 30-31. Contrary to this position, Commerce explained

that in both Wind Towers from Vietnam and this case, the respondents similarly demonstrated




                                                37
        Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21      Page PUBLIC
                                                                                   46 of 55
                                                                                          VERSION




that “changes to the material terms of sale occurred between the purchase order and the invoice

date in both the home and U.S. markets.” IDM at 16.

       In a similar vein, WTTC’s criticism of the example Marmen provided of a United States

sale for which there were multiple changes to the material terms of sale prior to issuance of the

invoice rely on very similar arguments to those WTTC levies against Marmen’s home market

example. See WTTC Br. 31-33. If anything, WTTC’s position in even weaker regarding the

United States sales. Notwithstanding WTTC’s contentions that the numerous changes Marmen

discussed and documented for the sale in question were [

      ], the record evidence still shows that material terms like the sale’s quantity, price, and

payment terms all changed in multiple revisions preceding the invoice date. See Marmen

SABCQR at 13-14 & Ex. FSQ-7 (P.R. 120-21; C.R. 142-57); see also Preamble, 62 Fed. Reg. at

27,348-49 (explaining that “price and quantity are often subject to continued negotiation between

the buyer and the seller until a sale is invoiced” and that “{a} preliminary agreement on terms,

even if reduced to writing, in an industry where renegotiation is common does not provide any

reliable indication that the terms are truly ‘established’ in the minds of the buyer and seller”).

This weakness significantly undermines WTTC’s claim because of Commerce’s longstanding

practice to use a uniform date of sale for each respondent. See Preamble, 62 Fed. Reg. at 27,349.

       C.      Commerce’s Determination Not To Use The Purchase Order Date As The
               Date Of Sale Under The “Custom-Made Goods” Exception Is Supported By
               Substantial Evidence And Otherwise Lawful

       WTTC’s various arguments that Commerce should have used the purchase order date as

the date of sale under the “Custom-Made Goods” exception also lack merit. See WTTC Br. 19,

26-27, 27-30, 33. As WTTC states—in some, but not all, cases—the presumption in favor of

using the invoice date may be overcome for custom-made merchandise sold under long term




                                                 38
        Case 1:20-cv-00169-JCG Document 36                 Filed 05/03/21      Page PUBLIC
                                                                                    47 of 55
                                                                                           VERSION




contracts. See WTTC Br. 19 (citing Preamble, 62 Fed. Reg. at 27,349). In this case, however,

substantial evidence supports Commerce’s determination to use invoice date as the date of sale.

        As we explained above, the Preamble provides Commerce with flexibility to determine

whether the invoice date is appropriate. It says only that purchase order dates are “usually”

appropriate in cases involving custom-made merchandise requiring substantial investment to

produce. See 62 Fed. Reg. at 27,349 (“If the Department is presented with satisfactory evidence

that the material terms of sale are finally established on a date other than the date of invoice, the

Department will use that alternative date as the date of sale. For example, in situations involving

large custom-made merchandise in which the parties engage in formal negotiation and

contracting procedures, the Department usually will use a date other than the date of invoice.”)

(emphasis added). Therefore, even in the case of custom-made goods, the Preamble does not

require Commerce to depart from using invoice date as the date of sale. Further, the Preamble

clarifies that, even in a situation involving custom-made goods, “the terms of sale must be firmly

established and not merely proposed” and that “{a} preliminary agreement on terms, even if

reduced to writing, in an industry where renegotiation is common does not provide any reliable

indication that the terms are truly ‘established’ in the minds of the buyer and seller . . . . even if,

for a particular sale, the terms were not renegotiated.” 62 Fed. Reg. at 27,349.

        As Commerce observed, Marmen’s sales fail to satisfy this exception to the general

presumption in favor of invoice date for custom goods. Record evidence shows that Marmen’s

purchase orders for its sales were revised multiple times, which indicates that the material terms

of sale were not established at the time the purchase order was issued. See PDM at 12-13; IDM

at 15-16. Further, as Commerce explained, Marmen reported that it did not engage sales support

services, such as design and engineering, installation, or post-maintenance repair, that would




                                                   39
        Case 1:20-cv-00169-JCG Document 36              Filed 05/03/21     Page PUBLIC
                                                                                48 of 55
                                                                                       VERSION




signify a level of investment indicative of a different date of sale. See IDM at 16. Hence,

notwithstanding Commerce’s application of the custom-made goods exception on other

occasions, it is not appropriate in this case.

VI.     Commerce Reasonably Treated Marmen’s Home Market Sales As Sales of Wind
        Tower Sections

        Commerce’s treatment of Marmen’s Canadian wind tower sales as sales of wind tower

sections is supported by substantial evidence. The decision is reasonable because it rests on

concrete record evidence that Marmen provided in accordance with the instructions in

Commerce’s Antidumping and Model Match Questionnaires. See IDM at 17. Commerce also

did not find evidence suggesting that Marmen withheld information about its sales and invoicing

practices. See id. Indeed, Commerce (and Marmen) followed Commerce’s practice of requiring

parties to report sales on an invoice-line-item basis. See id. at 18; Wooden Bedroom Furniture

from the People’s Republic of China, 69 Fed. Reg. 67,313 (Dep’t of Commerce Nov. 17, 2004)

(final determ.) (Wooden Bedroom Furniture), at IDM Cmt. 53.

        A.      Commerce’s Decision To Rely On Marmen’s Reporting Of Its Sales Of Wind
                Tower Sections In Canada Is Reasonable And Lawful

        Commerce reasonably treated Marmen’s Canadian sales as sales of wind tower sections

because that is how Marmen actually invoiced the sales, while also being consistent with the way

Commerce instructed Marmen to report the information. See IDM at 17-18. In its Section A

response, Marmen indicated that it produced and “sold wind-towers to Vestas, a turbine OEM, in

the home market” and “issued one invoice per section, in accordance with Vestas’s instruction.”

Id. at 17 (quoting Marmen AQR at 21-22 (P.R. 76; C.R. 35-38); Marmen Rebuttal Case Br. 21

(P.R. 184; C.R. 222) (emphasis added)). Further, Marmen demonstrated that this was because

Vestas instructed Marmen to issue invoices by section. See Marmen Second Supplemental




                                                 40
       Case 1:20-cv-00169-JCG Document 36             Filed 05/03/21     Page PUBLIC
                                                                              49 of 55
                                                                                     VERSION




Sections A, B, and C Questionnaire Response at 7, Ex. SSQ-15 (Feb. 6, 2020) (P.R. 150; C.R.

181-83) (Marmen SSABCQR).5 Marmen also provided Commerce with the documentation

showing Marmen’s section-based price quotes and Vestas’s purchase orders with a line item and

price for each wind tower section. See Marmen SABCQR at Exs. FSQ-12 (price quotes), FSQ-1

(purchase orders), FSQ-11 (invoices) (P.R. 120-21; C.R. 142-57).

       At the same time, Commerce in its questionnaires instructed Marmen to report sales on

an invoice-line-item basis, per Commerce’s standard practice. See IDM at 17-18; Antidumping

Questionnaire at B-2, B-7, C-2, C-6 (Aug. 19, 2019) (P.R. 54); Wooden Bedroom Furniture, 69

Fed. Reg. 67,313, at IDM Cmt. 53. Marmen followed these instructions in its sales reporting.

See IDM at 17. Thus, the home market sales listing that Marmen provided was consistent with

the information in its section A response and what Commerce requested in the questionnaires.

See id. at 17-18 (citing Marmen AQR at 21-22 (P.R. 76; C.R. 35-38); Marmen BCDQR at B-16

(P.R. 89-97; C.R. 40-95)). Likewise, as Commerce observed, Marmen’s reporting of the invoice

issued with each tower section that Marmen sold to its home market customer constituted a

unique sales record that corresponded to the merchandise that Marmen actually invoiced to the

customer. Id. at 18 (citing Marmen AQR at 22; Marmen BCDQR at B-2).

       Moreover, Commerce reasonably disagreed with WTTC’s contention that Marmen had

misreported its Canadian sales so that evidence on the record would lead Commerce to treat the

wind tower sales as sections rather than completed wind towers. See IDM at 17. Marmen did

not mislead Commerce in its questionnaire responses because Marmen adhered to Commerce’s

instructions. See id. Indeed, upon reviewing Marmen’s Section A Response, Marmen’s Sections



5
  WTTC highlights that Vestas’s instructions to Marmen stemmed from requirements arising
from Vestas’s [                ]. See WTTC Br. 34-35. But that does not change the fact that
Marmen’s reporting was both consistent with its records and based on customer instructions.



                                              41
       Case 1:20-cv-00169-JCG Document 36               Filed 05/03/21    Page PUBLIC
                                                                               50 of 55
                                                                                      VERSION




B, C, and D Response, and Marmen’s Supplemental A, B, and C Response, Commerce found no

evidence that Marmen withheld information about its sales and invoicing in Canada. Id.

       The foregoing refutes WTTC’s arguments contending that Commerce’s acceptance of

Marmen’s reporting and consequent treatment of Marmen’s Canadian sales as sales of wind

tower sections is unreasonable. For example, WTTC contends that “Commerce’s questionnaire

instructions, issued before any record evidence is collected or analyzed, cannot reasonably be

treated as determinative of whether Commerce should treat Marmen’s sales, for product-

matching purposes, as sales of complete towers or sales of individual tower sections.” WTTC

Br. 35; see generally id. at 35-37. This misses the point. Commerce did not accept Marmen’s

invoice-line-item reporting merely because that is how Commerce instructed Marmen to proceed,

but because that is actually how Marmen and its customer handled the sales and the way

Commerce instructed Marmen to report them. WTTC cannot overcome the “high barrier to

reversal” for its substantial evidence challenge when Commerce’s determination follows the

manner in which the sales were actually documented in real time. See Nippon Steel, 458 F.3d at

1352. Nor is it accurate for WTTC to claim that Commerce “sidestepped” the issue (WTTC Br.

36), when Commerce explained in the IDM that it accepted Marmen’s reporting because it was

consistent with what Marmen had explained in its section A response, Commerce’s instructions,

and how Marmen actually invoiced its customer. See IDM at 17-18.

       Likewise, WTTC does not deny that, as in Wooden Bedroom Furniture (when a party

improperly reported some merchandise as complete beds rather than component pieces),

Commerce’s general practice and clear instructions in this investigation were that Marmen

should report its sales information as it appears on Marmen’s actual invoices. See IDM at 18;

Wooden Bedroom Furniture, 69 Fed. Reg. 67,313, at IDM Cmt. 53. Commerce was thus correct




                                               42
       Case 1:20-cv-00169-JCG Document 36               Filed 05/03/21      Page PUBLIC
                                                                                 51 of 55
                                                                                        VERSION




in explaining that Marmen’s reporting of the invoice Marmen issued for each tower section sold

to its Canadian customer constituted a unique sales record corresponding to the merchandise that

Marmen invoiced. See id. Therefore, Commerce acted consistently with its normal practice of

using the invoice-line-item basis in making its determination that Marmen sold wind towers in

sections and not complete units in its home market but did not solely rely on that practice.

       Next, WTTC argues that Commerce inadequately considered WTTC’s arguments and

supporting evidence that, despite the way the sales were actually invoiced, Commerce should

nonetheless treat them as sales of full wind towers. See WTTC Br. 37. Commerce, however,

explained in response to WTTC’s arguments before the agency that it disagreed with WTTC’s

assertion that the information WTTC cited undermines the credibility of Marmen’s reporting in

its initial and supplemental questionnaire responses. See IDM at 18 (discussing arguments raised

at WTTC Case Br. 41 (P.R. 179; C.R. 220)). Commerce further elaborated that, by reporting its

home market sales by tower section, Marmen provided information that (1) was consistent with

the description of sales process provided in both Marmen’s Section A and Sections B through D

Questionnaire Responses, and (2) comprised a unique sales record of each line item on the

invoice. See IDM at 18 (citations omitted). WTTC merely disagrees with Commerce’s

weighing of the record evidence in making its determination, and the Court should thus deny

WTTC’s claim. See Haixing, 335 F. Supp. 3d at 1346 (“mere disagreement” insufficient).

VII.   Commerce Lawfully Determined Not To Apply Adverse Facts Available To Marmen
       Commerce’s decision not to apply facts available or an adverse inference to Marmen is

lawful because, contrary to WTTC’s arguments, Commerce received the necessary information it

requested from Marmen. See IDM at 18-20; WTTC Br. 37-44.




                                                43
        Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                  52 of 55
                                                                                         VERSION




       Under 19 U.S.C. § 1677e, Commerce uses “facts otherwise available” to reach its

determination if “necessary information is not available on the record,” or if a party withholds

information that Commerce has requested, fails to provide information by the deadline or in the

form or manner requested, significantly impedes a proceeding, or provides information that

cannot be verified. 19 U.S.C. § 1677e(a). Commerce may apply an adverse inference in

selecting among the facts otherwise available if it “finds that an interested party has failed to

cooperate by not acting to the best of its ability to comply with a request for information{.}” Id.

§ 1677e(b)(1).

       Application of facts otherwise available is also subject to the requirements of 19 U.S.C.

§ 1677m(d). If Commerce determines that a response does not comply with its request for

information in an antidumping duty review, it shall “promptly inform the person submitting the

response of the nature of the deficiency{.}” 19 U.S.C. § 1677m(d). If that party submits further

information that continues to be unsatisfactory, or the information is not submitted within the

applicable time limits, Commerce may, subject to 19 U.S.C. § 1677m(e), disregard all or part of

that party’s original and subsequent responses.

       In this case, WTTC’s claims that the Court should require Commerce to apply adverse

facts available to Marmen are tied closely to its disagreement with Commerce’s acceptance of

Marmen’s sales reporting, discussed above. See, e.g., WTTC Br. 38, 39-40. On top of arguing

the Marmen withheld or provided inaccurate information by reporting its invoice dates as the

date of sale and its home market sales as sales of tower sections, WTTC asserts that different

reporting would have resulted in Commerce needing constructed value information that Marmen

did not provide—even though Commerce, having accepted Marmen’s sales reporting, did not

request that information. See id. at 40.




                                                  44
        Case 1:20-cv-00169-JCG Document 36                 Filed 05/03/21     Page PUBLIC
                                                                                   53 of 55
                                                                                          VERSION




       Contrary to these arguments, Commerce explained repeatedly in its determination that

Marmen complied with Commerce’s instructions and that, upon reviewing Marmen’s various

questionnaire responses, Commerce found “no evidence” suggesting that Marmen withheld

information concerning the date of sale or its invoicing of tower sections. IDM at 15, 17; see

also id. at 19-20 (finding that “Marmen Group was responsive to the information requested by

Commerce, and submitted its responses in a timely manner”). Moreover, WTTC’s disagreement

notwithstanding, Commerce accepted Marmen’s reporting as appropriate after Marmen first

explained and then illustrated with documentary evidence that (1) its material terms of sale were

subject to change prior to the invoice date and (2) it actually invoiced its home market customer

based on tower sections. In other words, Marmen’s sales reporting is consistent with both the

narrative record evidence from Marmen’s initial reporting and with what Commerce agreed was

appropriate and consistent with its instructions. See IDM at 20 (“while the petitioner has argued

for an alternative date of sale and for a different reporting methodology . . . the sales data that the

Marmen Group provided was consistent with that which Commerce requested”); see also

Marmen Rebuttal Case Br. 30-38 (P.R. 184; C.R. 222) (addressing WTTC’s arguments).

       Apart from whether the Court sustains Commerce’s determinations, these are not

circumstances in which it would be appropriate for Commerce to apply facts otherwise available,

let alone an adverse inference. As Commerce explained in rejecting WTTC’s contentions, “we

find there is no missing information from the record that is a condition necessary for applying

facts available, whether based upon the use of an adverse inference or not{.}” IDM at 20.

Moreover, WTTC’s allegations about the record lacking constructed value information conflict

with the requirements of 19 U.S.C. § 1677m(d), because Commerce neither identified a

deficiency nor notified Marmen and requested further information that Marmen failed to provide.




                                                  45
       Case 1:20-cv-00169-JCG Document 36                Filed 05/03/21     Page PUBLIC
                                                                                 54 of 55
                                                                                        VERSION




See IDM at 20 (“We further note that in this investigation, we have made no requests in which

we asked the Marmen Group to either: 1) revise its home market sales so as to report sales by

purchase order; or 2) to replace the Marmen Group’s home market reporting of wind tower

sections with a reporting methodology that is based on completed wind towers.”).

       Therefore, Commerce acted reasonably when it declined to resort to facts available with

an adverse inference and its determination should be sustained.

                                         CONCLUSION

       For these reasons, we respectfully request that this Court sustain Commerce’s final

determination in its entirety and enter judgment in favor of the United States.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

                                                     /s/ Reginald T. Blades, Jr.
                                                     REGINALD T. BLADES, JR.
                                                     Assistant Director

OF COUNSEL:                                          /s/ Joshua E. Kurland
KIRRIN A. HOUGH                                      JOSHUA E. KURLAND
NATALIE M. ZINK                                      Trial Attorney
Attorneys                                            U.S. Department of Justice
Office of the Chief Counsel                          Commercial Litigation Branch
for Trade Enforcement & Compliance                   P.O. Box 480
U.S. Department of Commerce                          Ben Franklin Station
Washington, D.C. 20230                               Washington, D.C. 20044
                                                     Tel: (202) 616-0477
                                                     Fax: (202) 307-0972
                                                     E-mail: Joshua.E.Kurland@usdoj.gov

April 30, 2021                                       Attorneys for Defendant United States




                                                46
        Case 1:20-cv-00169-JCG Document 36              Filed 05/03/21      Page 55 of 55




                             CERTIFICATE OF COMPLIANCE

       I hereby certify that this brief complies with the word limitation of Court of International

Trade Standard Chambers Procedures § 2(B)(1) and contains approximately 13,942 words,

excluding the parts of the brief exempted from the word limitation. In preparing this certificate

of compliance, I have relied upon the word count function of the word processing system used to

prepare the brief.



                                      /s/ Joshua E. Kurland
